Dismissed and Opinion Filed September 6, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00823-CR
                                       No. 05-18-00824-CR
                            BAKARI MIKHAIL KYLE, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                    Dallas County, Texas
                     Trial Court Cause Nos. F18-13635-K & F18-14061-K

                              MEMORANDUM OPINION
                            Before Justices Myers, Evans, and Brown
                                    Opinion by Justice Myers
       Bakari Mikhail Kyle appeals the trial court’s orders deferring adjudication for two offenses

of evading arrest, each enhanced by a prior conviction for evading arrest. Appellant entered into

plea agreements with the State, which included waiving his right to appeal in each case. Following

the plea agreements, the trial court deferred adjudication of guilt and placed appellant on

community supervision for three years in each case.          The trial court prepared and signed

certifications of the right to appeal, stating the cases were plea bargain cases and appellant had no

right to appeal. Appellant then filed notices of appeal with this Court. For the reason that follows,

we dismiss these appeals for want of jurisdiction.

       A defendant in a criminal case has the right of appeal as set out in the code of criminal

procedure and the rules of appellate procedure. See TEX. CODE CRIM. PROC. ANN. art. 44.02 (West
2018); TEX. R. APP. P. 25.2(a). Rule 25.2 provides that in “a plea-bargain case—that is, a case in

which a defendant’s plea was guilty or nolo contendere and the punishment did not exceed the

punishment recommended by the prosecutor and agreed to by the defendant,” a defendant may

appeal only “those matters that were raised by written motion filed and ruled on before trial,” or

“after getting the trial court’s permission to appeal.” TEX. R. APP. P. 25.2(a)(2). When an appellant

waives his right to appeal as part of his plea bargain agreement with the State, a subsequent notice

of appeal filed by him fails to “initiate the appellate process,” thereby depriving this Court of

jurisdiction over the appeal. Lundgren v. State, 434 S.W.3d 594, 599, 600 (Tex. Crim. App. 2014).

       Here, appellant entered into plea agreements with the State, agreeing to plead guilty to each

offense in exchange for the State’s recommendation that he be placed on deferred adjudication for

three years. On June 12, 2018, the trial court followed the plea bargain agreements and placed

appellant on deferred adjudication for three years in each case. The trial court’s certifications of

appellant’s right to appeal state the cases involve plea bargain agreements and appellant has no

right to appeal. Under these circumstances, appellant’s July 12 notices of appeal are ineffective to

initiate the appellate process, and we lack jurisdiction over these appeals. See id.

       We dismiss these appeals for want of jurisdiction.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
180823F.U05




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 BAKARI MIKHAIL KYLE, Appellant                     On Appeal from the Criminal District Court
                                                    No. 4, Dallas County, Texas
 No. 05-18-00823-CR         V.                      Trial Court Cause No. F18-13635-K.
                                                    Opinion delivered by Justice Myers,
 THE STATE OF TEXAS, Appellee                       Justices Evans and Brown participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 6th day of September, 2018.




                                             –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 BAKARI MIKHAIL KYLE, Appellant                     On Appeal from the Criminal District Court
                                                    No. 4, Dallas County, Texas
 No. 05-18-00824-CR         V.                      Trial Court Cause No. F18-14061-K.
                                                    Opinion delivered by Justice Myers,
 THE STATE OF TEXAS, Appellee                       Justices Evans and Brown participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 6th day of September, 2018.




                                             –4–